UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2292


STEVEN L. HINSON,

                Plaintiff - Appellant,

          v.

COLUMBIA, CITY OF,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:12-cv-01032-MBS)


Submitted:   March 27, 2014                   Decided: March 31, 2014


Before MOTZ, Circuit      Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven L. Hinson, Appellant Pro Se. William Allen Nickles, III,
NICKLES LAW FIRM, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven    Hinson   appeals    the    district   court’s    order

granting summary judgment in favor of the City of Columbia in

his action alleging claims for failure to rehire and failure to

accommodate pursuant to the Americans with Disabilities Act.              We

have     reviewed    the   record   and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Hinson v. Columbia, No. 3:12-cv-01032-MBS (D.S.C. filed

Sept. 24, 2013; entered Sept. 25, 2013).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                     2